Exhibit 10.43

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of July 15,
2016 between  Acquisition Delta LLC, a Delaware limited liability company
expected to be renamed Dejana Truck & Utility Equipment Company, LLC (the
“Company”), and Andrew Dejana, a resident of the State of New
York (“Executive”).

WHEREAS, the Company, Peter Paul Dejana Family Trust dated 12/31/98,  Dejana
Truck & Utility Equipment Company, Inc., a New York corporation (“DTUENY”), and,
solely in his capacity as Appointed Agent, Andrew Dejana, a resident of the
State of New York, are party to that certain Asset Purchase Agreement, dated as
of June 15, 2016 (the “Purchase Agreement”);

WHEREAS, pursuant to the Purchase Agreement, the Company is acquiring
substantially all of the assets of DTUENY, Dejana Aerial Equipment Company, LLC,
a New York limited liability company, Dejana Truck & Utility Equipment Co. of
New England, Inc., a Rhode Island corporation, Dejana Truck & Utility Equipment
Co. of Mid-Atlantic, LLC, a Maryland limited liability company, Dejana Truck
Equipment of Greater Philadelphia, Inc., a New Jersey corporation, Dejana Truck
& Utility Equipment Company of Pennsylvania, LLC, a New York limited liability
company, Dejana Cargo & Van Body Equipment Company, Inc., a Maryland
corporation, and Dejana Cargo & Van Interiors, Inc., a Maryland
corporation (collectively, “Sellers”);  

WHEREAS, Sellers are engaged in the research and development, design,
manufacture, production, assembly, up-fit, marketing, distribution, sale and
repair of products, including snow and ice control products, truck bodies, lift
gates, crane equipment, winches, storage products and related parts, accessories
and similar goods, for the vocational work vehicle equipment
industry (collectively, the “Business”);

WHEREAS, following the consummation of the transactions contemplated by the
Purchase Agreement, the Company will continue to operate the Business;

WHEREAS, Executive has been an executive of one or more of Sellers for a number
of years and possesses an intimate knowledge of the Business, including its
products, services, customers, suppliers, personnel and procedures;

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Purchase Agreement, the Company has required that it secure Executive’s
employment; and

WHEREAS, the Company wishes to employ Executive, and Executive wishes to serve
the Company, upon the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants set forth in
this Agreement, the parties agree as follows:

 

 



 

--------------------------------------------------------------------------------

 

 

Section 1.         Employment.

(a)        Position and Duties.  Upon the terms set forth in this Agreement, the
Company hereby agrees to employ Executive, and Executive hereby agrees to serve
the Company, as its President.  Executive shall perform the duties and
responsibilities customarily incident to such position, together with such other
duties and responsibilities as the Board of Directors of the Company or an
authorized committee thereof (the “Board”) may assign to or confer upon
Executive from time to time.  At all times during the term of this Agreement,
Executive shall be subject to the direction of, and shall be accountable to, the
Board.  Executive shall travel to such places, including the site of such
affiliates of the Company as are established from time to time, at such times as
are necessary for the performance of Executive’s duties and responsibilities
under this Agreement.  Executive shall serve without additional compensation, if
elected or appointed thereto, as a director of the Company or in one or more
offices or as a director of any of the Company’s affiliates.

(b)        Compliance.  Executive shall perform his duties and responsibilities
   under this Agreement in a manner consistent with applicable laws and
regulations and any code of ethics, compliance manual, employee handbook and
other written policies and procedures that the Company adopts from time to time
and subject to any directives that the Board issues from time to time.

(c)        Commitment.  Executive shall perform his duties and responsibilities
under this Agreement in a conscientious, reasonable and competent manner. 
During the term of this Agreement,  Executive shall be employed by the Company
full-time and devote Executive’s entire working time to the business and affairs
of the Company.    Notwithstanding the foregoing, Executive may, subject to the
prior approval of the Board,  serve on civic or charitable boards or committees
or as a director (or similar capacity) of another business, provided that such
activities do not interfere with Executive’s duties and responsibilities under
this Agreement.    Executive is entitled to retain any compensation that he
receives from board service permitted by this Section 1(c).

Section 2.         Compensation.  During the term of Executive’s  employment
under this Agreement,  Executive shall be entitled to the following compensation
as his sole consideration for services rendered to the Company:

(a)        Base Salary.  Executive shall receive a salary (“Base Salary”) at the
initial rate of $300,000 per annum.  On January 1, 2017, Executive’s Base Salary
shall be increased by an amount equal to  $8,500 (in lieu of Buyer’s payment of
club dues).    On the date on which Executive ceases to use a Company-provided
automobile in connection with the performance of his employment duties,
Executive’s Base Salary shall be increased by an amount equal to $7,200. 
Thereafter, Executive’s Base Salary shall be subject to discretionary increases
(but not decreases) based on an annual review by the Board.  Executive’s Base
Salary shall be paid in accordance with the payroll practices of the Company
that are in effect from time to time.    Executive’s Base Salary shall be
prorated on a daily basis for any period of service at the inception or
termination of Executive’s employment under this Agreement that is less than a
full payment period.

(b)        Annual Bonus Plan.  For each calendar year commencing on and after
January 1, 2017 during the term of this Agreement, Executive shall be eligible
to participate in





2

--------------------------------------------------------------------------------

 

 

an annual bonus plan based on performance metrics mutually acceptable to
Executive and the Board, provided that Executive’s target bonus shall not be
less than 75% of Executive’s Base Salary and Executive’s aggregate bonus payment
(if any) shall not exceed 125% of Executive’s Base Salary.  Notwithstanding the
foregoing, provided that the term of this Agreement remains in effect at the
time, Executive shall be entitled to receive, pursuant to the annual bonus plan
described in this Section 2(b), an annual bonus payment of not less than the
following amounts: (i) with respect to each of the fiscal years ended December
31, 2016, December 31, 2017 and December 31, 2018, $150,000; (ii) with respect
to the fiscal year ended December 31, 2019, $100,000; and (iii) with respect to
the fiscal year ended December 31, 2020, $50,000.  If Executive breaches any
provision set forth in Section 5,  Section 6,  Section 7 or Section 8, then the
Company, to the extent permitted by law, may refuse to pay Executive any earned
but unpaid bonus payments pursuant to this Section 2(b).

(c)        Fringe Benefits.  Executive shall be entitled to participate in or
receive benefits under any retirement savings, life insurance, hospitalization,
medical and dental plan or other benefit or arrangement that the Company
establishes and amends from time to time for all employees of the Company
generally, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans, benefits and arrangements.    The Company
shall have no obligation to provide any such plans, benefits or arrangements or
to continue any such plans, benefits or arrangements in effect from time to
time.  Notwithstanding the foregoing, the Company has agreed that, for a period
of one year following the date hereof, the Company shall continue or provide
benefits that shall be substantially comparable, in the aggregate, to such
benefits provided to Executive immediately prior to the date hereof and, to the
extent that such benefits subsequently are reduced or eliminated such that they
are not substantially comparable in the aggregate, Executive shall receive
compensation or other benefits in replacement thereof.

(d)        PTO and Holidays.  Executive shall be entitled to such hours of paid
time off each calendar year as provided in the paid time off policies that the
Company establishes and amends from time to time.  Such paid time off may be
taken at such times and in such intervals as Executive reasonably determines,
subject to the reasonable business needs of the Company as determined by the
Board from time to time.  Such paid time off shall not cumulate from year to
year, and Executive shall not be entitled to payment for unused paid time off at
the time of employment termination or at the end of the calendar year.  Such
paid time off shall be prorated for any period of service during the first and
last calendar years occurring during the term of this Agreement.  Executive
shall be entitled to all paid holidays that the Company makes available from
time to time to all employees of the Company generally.

(e)        Expenses.  Executive shall be entitled to receive prompt
reimbursement for all reasonable travel, entertainment and similar expenses
that Executive incurs in performing his duties and responsibilities under this
Agreement, subject to and on a basis consistent with the expense reimbursement
practices of the Company that are in effect from time to time.

Section 3.         Term.  The term of Executive’s employment under this
Agreement shall commence on the date of this Agreement and expire on the third
anniversary of the date of this Agreement; provided, however, that, such
term shall automatically renew for successive one-year periods after the third
anniversary of the date of this Agreement unless and until either the Company





3

--------------------------------------------------------------------------------

 

 

or Executive provides the other with written notice of nonrenewal at least 90
days prior to the commencement of the applicable successive one-year period.  If
such term expires and Executive remains employed with the Company thereafter,
then Executive shall be an at-will employee of the Company during the period
that Executive remains employed with the Company (except for any period during
which Executive is employed under any other written employment agreement with
the Company).  Effective on the date of Executive’s termination of employment
with the Company, Executive shall be deemed to have resigned from all positions
held with the Company and its affiliates, including as a member of any board of
directors and any committee.

Section 4.        Early Termination.    Notwithstanding anything to the contrary
in this Agreement, Executive’s employment under this Agreement may be terminated
prior to the last day of the then current term as set forth in this Section 4.  
 Upon termination of Executive’s employment under this Agreement in accordance
with this Section 4, the Company shall have no obligations to Executive except
as expressly provided in this Agreement.

(a)        Death.  Executive’s employment under this Agreement shall terminate
automatically upon Executive’s death.  In such event, the Company shall pay or
provide to Executive’s designated beneficiary or, if no beneficiary has been
designated by Executive, to his estate (i) any earned but unpaid Base Salary
through the last day of Executive’s employment with the Company and any
unreimbursed business expenses with respect to which Executive is entitled to
reimbursement under Section 2(e) (collectively, the “Accrued Obligations”) in a
lump sum within 30 days after the date of death and (ii)  any earned but unpaid
bonus described in Section 2(b) (the “Accrued Bonus”) and vested but unpaid
contributions and benefits described in Section 2(c) (the “Accrued Benefits”) as
and when required to be credited and paid under the applicable plan.

(b)        Disability.  The Company may terminate Executive’s employment under
this Agreement, upon written notice to Executive, during any period in which
Executive is disabled.  For this purpose, Executive shall be considered
“disabled” if, in the reasonable opinion of the Company, as determined in good
faith, Executive is prevented, after reasonable accommodation by the Company,
from properly performing his duties on a full-time basis due to a mental or
physical illness for a period of 60 consecutive days or a period of 120 days in
the aggregate in any one-year period.    After delivery of notice of termination
of Executive’s employment pursuant to this Section 4(b), the Company shall pay
to Executive any Accrued Obligations in a lump sum within 30 days after the last
day of Executive’s employment and any Accrued Bonus and Accrued Benefits as and
when required to be credited and paid under the applicable plan.

(c)        Cause.  The Company may terminate Executive’s employment under this
Agreement with Cause at any time upon written notice to Executive setting forth
in reasonable detail the nature of such Cause.  After delivery of notice of
termination of Executive’s employment under this Section 4(c), the Company shall
pay to Executive any Accrued Obligations in a lump sum within 30 days after the
last day of Executive’s employment and any Accrued Bonus and Accrued Benefits as
and when required to be credited and paid under the applicable plan.

(d)        Good Reason or Without Cause.  Executive’s employment under this
Agreement may be terminated (i) by Executive with Good Reason at any time upon
written notice to the Company setting forth in reasonable detail the nature of
such Good Reason or (ii)





4

--------------------------------------------------------------------------------

 

 

by the Company without Cause at any time upon 60 days’ prior written notice to
Executive.  After termination of Executive’s employment under this Section 4(d),
the Company shall pay to Executive any Accrued Obligations in a lump sum within
30 days after the last day of Executive’s employment and any Accrued Bonus and
Accrued Benefits as and when required to be credited and paid under the
applicable plan.  In addition, upon its receipt of a mutually acceptable general
release of claims against the Company and its Affiliates (excluding claims under
the Purchase Agreement) that has become irrevocable, the Company shall continue
to pay to Executive, as severance, the portion of the Base Salary that Executive
would have received under this Agreement had Executive’s employment under this
Agreement continued through the last day of the then current term but for such
termination with Good Reason or without Cause (it being understood that no
renewal of the term shall be deemed to occur after employment termination),
provided that, for this purpose, Executive’s Base Salary shall be deemed to be
$450,000.  To be entitled to such severance payments, the above-described
release must be duly executed and returned and become irrevocable within 60 days
after such termination with Good Reason or without Cause and Executive must not
breach any provision set forth in Section 5,  Section 6,  Section 7 or Section
8.  The severance payments that Executive is entitled to receive under this
Section 4(d) shall be paid in accordance with the normal payroll practices of
the Company beginning with the Company’s next regular payroll period first
following 60 days after the last day of Executive’s employment with the Company,
but the first payment shall include all payments that would have been made after
the last day of Executive’s employment but for such 60-day delay.

(e)        Other.   

(i)         Timing of Payments and 409A.  For purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), all references to
termination of employment or similar terms, when used in a context that bears on
the payment or timing of payment of any amounts or benefits that could
constitute “nonqualified deferred compensation” within the meaning of Section
409A, shall be construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations), and the Company may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred, which election shall be deemed part of this
Agreement.  In addition, each payment made under this Agreement shall be treated
as a separate payment and the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate
payments.  Notwithstanding anything to the contrary in this Agreement, if, at
the time of Executive’s separation from service, Executive is a “specified
employee” within the meaning of Section 409A, then, to the extent required for
compliance with Section 409A, any nonqualified deferred compensation payments
that are not exempt from Section 409A and that are payable within the first six
months following Executive’s separation from service shall be delayed until, and
paid immediately following, the end of such six-month period.  In no event shall
the Company have any liability relating to any payment or benefit under this
Agreement failing to comply with, or be exempt from, the requirements of Section
409A.

(ii)        Plans.  Upon termination of Executive’s employment with the Company,
Executive’s rights to benefits and payments under any retirement, welfare,



5

--------------------------------------------------------------------------------

 

 

bonus, equity or other benefit plan of the Company shall be determined in
accordance with the terms and provisions of such plan, provided that in no event
shall Executive participate in, or receive payments and benefits under, any
other plan, program or policy of the Company providing for severance or
termination pay or benefits.

Section 5.         Confidential Information.

(a)        Fiduciary Duty.  Executive acknowledges and agrees that, as an
employee of the Company, Executive has a duty of loyalty to act in the best
interests of the Company.

(b)        Receipt as Fiduciary.  Executive acknowledges and agrees that all
Confidential Information that Executive obtains in the course of performing
Executive’s duties and responsibilities as an employee of the Company shall be
deemed to have been received by Executive as a fiduciary of the Company.

(c)         Unauthorized Disclosure or Use.  While Executive is employed with
the Company and at all times thereafter,  Executive shall not (i) use any
Confidential Information for any purpose, (ii) disclose any Confidential
Information to any person or entity, (iii) keep or make copies of any documents,
records or property of any nature containing or reflecting any Confidential
Information or (iv) assist any third party in engaging in any of the foregoing,
except to the extent reasonably necessary or appropriate in connection with the
performance of Executive’s  duties and responsibilities as an employee of the
Company or expressly authorized by the Board.

(d)        Legal Obligation to Disclose.  Notwithstanding the provisions of
Section 5(c),  Executive may disclose Confidential Information at such times, in
such manner and to the extent such disclosure is required by applicable law,
provided that Executive (i) provides the Company with prior written notice of
such disclosure so as to permit the Company to seek a protective order or other
appropriate remedy, (ii) limits such disclosure to what is strictly required and
(iii) attempts to preserve the confidentiality of any such Confidential
Information so disclosed.

(e)        Third Party Confidentiality.  Executive acknowledges that the Company
has disclosed that the Company and its affiliates are now, and may be in the
future, subject to duties to third parties to maintain information in confidence
and secrecy.  By executing this Agreement, Executive agrees to be bound by any
such duties that the Company and/or any of its affiliates owe to third parties
and of which Executive is aware.

(f)         Ownership; Return of Information.  The original and all copies of
all documents, records and property of any nature that are in Executive’s
possession or control and that are the property of the Company or any of its
affiliates or that relate to the business, customers, suppliers, personnel or
procedures of the Company or any of its affiliates, including all records,
documents and property created by Executive, shall be and remain the exclusive
property of the Company and its affiliates.  Upon termination of Executive’s
employment with the Company (or any time if the Board requests), Executive shall
(i) deliver all such documents, records and property to the Company and (ii)
cooperate with the Company to destroy and/or delete, as the Board requests, any
electronically stored copies of such documents, records and property.





6

--------------------------------------------------------------------------------

 

 

(g)        Other.  Nothing in this Agreement reduces Executive’s obligation to
comply with applicable laws and regulations, including laws and regulations
relating to trade secrets, confidential information and unfair competition.

Section 6.        Noncompetition.    Executive acknowledges that, during the
term of Executive’s employment with the Company, Executive will obtain knowledge
of Confidential Information, which knowledge would, in the event
Executive becomes employed by or associated with a Conflicting Organization,
provide invaluable benefits to such Conflicting Organization and cause
irreparable harm to the Company and its affiliates.  To protect this and other
legitimate business interests of the Company and its affiliates,  Executive
agrees that, while he is employed with the Company and for a period of three
years after the last day of his employment with the Company (regardless of the
reason that such employment ceases),  Executive shall not directly or
indirectly:

(a)        perform on behalf of any Conflicting Organization conducting,
planning or attempting to conduct business in the Territory any services that
are substantially similar to those that Executive performed for the Company or
any of its affiliates during the one-year period prior to the last day of
Executive’s employment with the Company;

(b)        undertake any action on behalf of any Conflicting Organization
related to the sale or marketing of products or services that compete with
products or services researched, developed, designed, manufactured, produced,
assembled, up-fitted, marketed, distributed, sold or repaired by the Company or
within the Company’s active research, development, expansion or business plans,
to any current or prospective customers of the Company as to whom Executive made
sales or Substantial Sales Efforts, or provided customer support, within the
two-year period prior to the last day of his employment with Company;

(c)        engage in any other act or provide any other service in any
circumstance in which Executive’s knowledge of Confidential Information may
reasonably be expected to benefit any Conflicting Organization conducting,
planning or attempting to conduct business in the Territory; or

(d)        engage in any practice the purpose of which is to evade the other
provisions of this Section 6;

provided, however, that the foregoing shall not prohibit the ownership of less
than 1% of the securities of any entity listed on a national securities exchange
or traded in the national over-the-counter market.  For purposes of this
Agreement, Atlantic Truckworks, LLC (“Atlantic”) shall not be considered engaged
in the Business provided that its business does not conflict with the foregoing
prohibitions (it being understood that, only in the case of Atlantic, it shall
be deemed not a conflict if Atlantic’s sales are limited to lease-to-buy sales,
marketing is limited to marketing-to-lease and repairs are limited to such sold
and leased products).        Recognizing the specialized nature of the Company,
Executive agrees that the duration, geographic scope and activity restrictions
of this Section 6 are reasonable.

Section 7.         Nonsolicitation.  While Executive is employed with the
Company and for a period of three years after the last day of his employment
with the Company (regardless of the reason that such employment ceases),
Executive shall not, directly or indirectly, solicit, induce or otherwise offer
employment or engagement as an independent contractor to, or engage in
discussions regarding employment or engagement as an independent contractor
with, any person who is or was an





7

--------------------------------------------------------------------------------

 

 

employee, consultant or commissioned salesperson of, or who performs or
performed similar services for, the Company or any of its affiliates and whom
Executive supervised, with whom Executive had substantial professional contact
or about whom Executive obtained Confidential Information at any time during the
one-year period prior to the last day of Executive’s employment with the
Company, or assist any third party with respect to any of the foregoing, unless
such person has been separated from his or her employment or other relationship
with the Company and each of its affiliates for a period of 12 consecutive
months.  Notwithstanding the foregoing, nothing in this Section 7 shall (a)
restrict the ability of any employee, consultant or commissioned salesperson of
the Company or any of its affiliates to pursue any employment opportunity
independent of any type of direct or indirect solicitation, inducement or
assistance from Executive, (b) during the term of his employment with the
Company and subject to the Board’s direction, restrict Executive from
encouraging any employee of the Company to resign or any contractor of the
Company to terminate his or her contractual relationship with the Company, or
from terminating any employee or contractor of the Company, provided that, in
each instance, such actions are in the best interests of the Company or (c)
prohibit the solicitation or hiring of Patrick Clark, Tom Dejana, Carissa Surdi
or Peter S. Dejana.

Section 8.         Rights to Intellectual Property.

(a)        Disclosure.  While Executive is employed with the Company and for a
period of two years after the last day of his employment with the Company
(regardless of the reason that such employment ceases),  Executive shall provide
the Company with written notice of all Inventions.  All Inventions that
Executive discloses to others or attempts to develop, sell, patent, trademark,
copyright or use within two years after the last day of his employment with the
Company (regardless of the reason that such employment ceases) shall be presumed
to have been conceived during Executive’s employment with the Company, unless
Executive establishes clear and convincing evidence of specific facts that prove
that he did not conceive the relevant Invention during the term of
his employment with the Company.  Further, Executive disclaims and shall not
assert rights in any Invention as having been made, conceived or acquired prior
to his employment with the Company.

(b)        Ownership; Assignment; Cooperation.  All Inventions shall be the sole
and exclusive property of the Company.  Executive hereby assigns to the Company
all of his right, title and interest in and to all Inventions.  During the term
of Executive’s employment with the Company and at all times thereafter, upon
request by an authorized officer of the Company, Executive shall fully cooperate
with the Company to vest in the Company all of his right, title and interest in
and to all Inventions and to obtain, defend and enforce the Company’s rights in
and to all Inventions.  Such cooperation may include (i) reviewing, returning
and executing applications, assignments, renewals, cease and desist letters or
other documents, (ii) testifying in litigation, arbitration or other proceedings
and (iii) taking such other actions that the Company reasonably requests from
time to time.  The Company shall reimburse Executive for all reasonable
out-of-pocket expenses that Executive incurs in connection with his compliance
with this Section 8(b).

(c)        Inventive Records.  Executive agrees to create, maintain, preserve
and make available to the Company, as part of the Company’s property, complete
and up-to-date records, including correspondence, prototypes, models and other
written or tangible data, of all activity relating to Inventions.





8

--------------------------------------------------------------------------------

 

 

Section 9.         Cooperation.  While Executive is employed with the Company
and at all times after the last day of his employment with the Company
(regardless of the reason that such employment ceases), Executive shall
cooperate with and at the reasonable request of the Company in the defense or
prosecution of any legal matter or claim in which the Company, any of its
affiliates or any of their past or present employees, agents, officers,
managers, directors, attorneys, successors or assigns may be or become involved
and that arises or arose during Executive’s employment.  The Company shall
reimburse Executive for all reasonable out-of-pocket expenses that Executive
incurs in connection with his compliance with this Section 9.

Section 10.       Future Employment.    Executive agrees that termination of
Executive’s employment with the Company shall not release Executive from the
provisions of this Agreement.    Executive shall attend an exit interview upon
termination of employment with the Company to facilitate Executive’s compliance
with the terms of this Agreement.

Section 11.       Withholding.  The Company shall be entitled to withhold from
amounts to be paid to Executive under this Agreement any federal, state or local
withholding or other taxes or charges that it is required to withhold from time
to time.

Section 12.       Certain Definitions.  As used in this Agreement:

(a)        “Cause” means Executive having:  (i) violated any provision of
Section 5,  Section 6,  Section 7 or Section 8 or of any noncompetition
agreement, nonsolicitation agreement, confidentiality agreement or similar
agreement with the Company or any of its affiliates; (ii) violated any provision
of any section of this Agreement other than Section 5,  Section 6,  Section 7 or
Section 8 and failed  to cure such violation within 15 days after written demand
by the Board (except that no cure period will be allowed for a second material
offense or for any conduct falling within any of the remaining clauses of this
definition); (iii) breached any fiduciary duty that Executive owes to the
Company or any of its affiliates in any capacity; (iv) committed any willful
violation of any law or regulation (other than traffic violations or similar
offenses); (v) been convicted of or entered a plea of guilty or nolo contendere
(or any similar plea) to any crime involving moral turpitude, theft, deception
or fraud or any felony; (vi) been convicted of or entered a plea of guilty or
nolo contendere (or any similar plea) to any misdemeanor involving theft,
deception or fraud; (vii) become, in the reasonable opinion of Company, as
determined in good faith, addicted or dependent on intoxicants or drugs of any
nature, provided that this provision shall not extend to Executive’s use of
drugs in amounts reasonably prescribed, and for the purpose of treating a
medical condition experienced by Executive (such as hypertension or a heart
issue) that is reasonably diagnosed, by a physician licensed to practice in the
State of New York; (viii) engaged in dishonesty involving the business of the
Company or any of its affiliates; or (ix) engaged in any other conduct, either
within or outside the scope of employment, that, if known to the public or any
person or entity having business dealings with the Company or any of its
affiliates (including any of its or their employees, customers or suppliers),
would reflect in a materially unfavorable manner on the reputation of the
Company or any of its affiliates.

(b)        “Confidential Information” means all ideas, information, knowledge
and discoveries, whether or not patentable, trademarkable or copyrightable, that
are not generally known in the trade or industry and about which Executive has
knowledge as a result of his employment or other relationship with the Company
or any of its affiliates,  including procedures, methods, equipment,
compositions, technology, patents, know-how, inventions,





9

--------------------------------------------------------------------------------

 

 

improvements, designs, business plans, marketing plans, cost and pricing
information, internal memoranda, formula, development programs, sales methods,
customer,  supplier, sales representative and licensee lists, mailing lists,
customer usages and requirements, computer programs, information constituting
“trade secrets” under applicable law and other confidential or proprietary
technical or business information and data.  However, “Confidential Information”
shall not include any information that now or hereafter is in the public domain
by means other than disclosure by Executive in violation of this Agreement (or
any other agreement containing confidentiality obligations on the part of
Executive).

(c)        “Conflicting Organization” means any person (including Executive as a
sole proprietor) or entity engaged in or planning or attempting to become
engaged in the research and development, design, manufacture, production,
assembly, up-fitting, marketing, distribution, sale or repair of products that
compete with products researched, developed, designed, manufactured, produced,
assembled, up-fitted, marketed, distributed, sold or repaired by the Company or
within the Company’s actual or demonstrably anticipated research, development,
expansion or business plans.

(d)        “Good Reason” means the Company having violated any provision of any
section of this Agreement, and failure to cure such violation within 15 days
after written demand to the Board by Executive (except that no cure period will
be allowed for a second material offense).

(e)        “Inventions” means all designs, discoveries, improvements, ideas and
works of authorship, including novel or improved products, techniques, methods,
processes, formulae, samples, prototypes, selection of materials, systems and
components, product adjustments and software, whether or not patentable,
trademarkable or copyrightable, that (i) relate to (A) the business of the
Company or (B) the Company’s actual or anticipated research or development or
(ii) result from any work that Executive performed for the Company.

(f)         “Substantial Sales Efforts” means marketing, promotional or sales
activities undertaken on behalf of the Company in an effort to secure one or
more foreseeable business opportunities with a current or prospective customer
of the Company, which include in-person or voice communications, preparation or
transmittal of a quotation or proposal and/or an on-site visit and which enjoy a
reasonable prospect of success.

(g)        “Territory” means:

(i)         the United States of America;

(ii)        Canada; and

(iii)       any jurisdiction outside the United States of America and Canada in
which (A) the Company has direct operations, operates through a joint venture in
which it has more than a nominal investment interest or has engaged in
substantial (and not isolated) marketing of its products or services or (B) the
Company, with Employee’s involvement or under Employee’s direction, has planned
to operate a facility or to engage in substantial (and not isolated) efforts to
market its products or services, in each of the cases described in subclauses
(A) and (B) above, within the





10

--------------------------------------------------------------------------------

 

 

two-year period immediately preceding the last day of Executive’s employment
with the Company.

Section 13.       Miscellaneous.

(a)        Survivability.  The provisions of Sections 4-13 (as applicable) shall
survive the expiration or termination of the term of this Agreement.

(b)        Entire Agreement.  This Agreement supersedes all prior agreements,
and constitutes a complete and exclusive statement of the terms of the
agreement, between the parties with respect to its subject matter.  There have
been and are no representations, warranties or covenants relating to the subject
matter of this Agreement by or between the parties other than those set forth or
provided for in this Agreement.

(c)        Interested Parties.  This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective legal
representatives, heirs, successors and permitted assigns, including any entity
with which the Company may merge or consolidate or to which all or substantially
all of its business may be transferred.  In addition, Executive acknowledges and
agrees that the Company’s affiliates are third-party beneficiaries of this
Agreement and shall have the right to enforce the provisions of this Agreement
to protect their respective rights and interests.  There are and shall be no
other third-party beneficiaries of this Agreement.

(d)        Assignment.  Executive shall not assign or otherwise transfer this
Agreement or Executive’s rights or obligations under this Agreement without the
prior written consent of an authorized officer of the Company, and any attempted
assignment without such consent shall be void and without legal effect.  The
Company may assign this Agreement to any person or entity succeeding to all or
substantially all of the Company’s business, but may not otherwise assign this
Agreement to any person or entity other than an affiliate without Executive’s
prior written consent.  No amounts payable to Executive under this Agreement
shall be subject to seizure by legal process by any creditor of Executive.

(e)        Severability.  If any court of competent jurisdiction determines that
the provisions of this Agreement, including the provisions set forth in Section
5,  Section 6 and Section 7, are illegal or otherwise unenforceable, then this
Agreement shall be construed so that the remaining provisions shall not be
affected, but shall remain in full force and effect, and any such illegal or
otherwise unenforceable provisions shall be deemed, without further action on
the part of any person or entity, to be modified, amended and/or limited to the
extent necessary to render the same valid and enforceable in such jurisdiction. 
Without limitation, the covenants contained in Section 6 shall be construed as a
series of separate covenants, including (i) one for each country within the
Territory and each of their respective states, provinces and other comparable
political subdivisions, each of which shall be deemed to be separately named
herein, (ii) one for each Conflicting Organization, each of which shall be
deemed to be separately named herein, (iii) and, in the case of subclause (b) of
Section 6, one for past (within the two-year period prior to the last day of
Executive’s employment with the Company) customers, one for current customers
and one for prospective customers, each of which shall be deemed to be
separately named herein.    Subject to the first sentence of this Section 13(e),
if any court of competent jurisdiction shall refuse to enforce any of the
separate covenants deemed to be included in Section 6, then such unenforceable
covenant shall be deemed eliminated for the purpose of the applicable





11

--------------------------------------------------------------------------------

 

 

proceeding to the extent necessary to permit the remaining separate covenants to
be enforced.  Notwithstanding anything to the contrary in this Agreement, the
Company and its affiliates shall be entitled to the maximum protection available
under the law in respect of their respective rights under this Agreement,
including their respective rights under Section 5,  Section 6 and Section 7.

(f)         Amendment.  No amendments or supplements to this Agreement shall be
valid and binding unless set forth in a written agreement executed and delivered
by both parties. 

(g)        Waiver.  No waiver by any party of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
and delivered by the party so waiving.  Except as provided in the preceding
sentence, no action taken pursuant to this Agreement shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties or covenants set forth in this Agreement.  The
waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.

(h)        Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, excluding any choice of law
rules that may direct the application of the laws of another jurisdiction.  Each
party stipulates that if there is any dispute or disagreement between the
parties as to the interpretation of any provision of, or the performance of
obligations under, this Agreement (a “Dispute”), such Dispute shall be commenced
and prosecuted in its entirety in, and each party consents to the exclusive
jurisdiction and proper venue of, the Delaware Court of Chancery (unless such
court lacks subject matter jurisdiction, in which case, in any state or federal
court located in the State of Delaware).  Each party consents to personal and
subject matter jurisdiction and venue in such courts and waives and relinquishes
all right to attack the suitability or convenience of such venue or forum by
reason of their present or future domiciles or by any other reason.  The parties
acknowledge that all directions issued by the forum court, including all
injunctions and other decrees, will be binding and enforceable in all
jurisdictions and countries.  Each party waives any right to trial by jury with
respect to any Dispute.

(i)         Notices.  All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
reputable overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:  (i) if to Executive, to his
home address as it appears on the personnel records of the Company; and (ii) if
to the Company, to c/o Executive Vice President & Chief Financial Officer,
Douglas Dynamics, Inc., 7777 North 73rd Street, Milwaukee, Wisconsin 53223 (or
such other address as the Board specifies from time to time).  Notices and
communications shall be effective when personally delivered, the date of
delivery by overnight courier or on the third business day following the day on
which such item was mailed.

(j)         Equitable Relief.  The Company and Executive agree that (i) any
breach or threatened breach by Executive of the provisions of Section 5,
 Section 6,  Section 7 and Section 8 will result in irreparable injury to the
Company and its affiliates for which a remedy at law would be inadequate, and
(ii) in addition to any relief at law that may be available to the Company and
its affiliates for any such breach and regardless of any other provision set
forth in this Agreement, the Company and its affiliates shall be entitled to
injunctive and other equitable relief as a court may grant, without the need to
post a bond.  This Section 13(j) shall





12

--------------------------------------------------------------------------------

 

 

not be construed to limit the right of the Company or any of its affiliates to
obtain equitable relief for other breaches or threatened breaches of this
Agreement under general equitable standards.

(k)        Application of Section 409A.  This Agreement shall be construed and
interpreted in a manner that will cause any payment hereunder that is considered
deferred compensation and that is not exempt from Section 409A to meet the
requirements thereof such that no additional tax will be due under Section 409A
on such payment.  Executive acknowledges that, to avoid an additional tax on any
payments that may be payable under this Agreement and that constitute deferred
compensation that is not exempt from Section 409A, Executive must make a
reasonable, good faith effort to collect any such payment or benefit to which
Executive believes he is entitled under this Agreement no later than 90 days of
the latest date upon which the payment under this Agreement could have been
timely paid pursuant to Section 409A and, if not paid or provided, take further
enforcement measures within 180 days after such latest date.

(l)         Interpretative Provisions.  As used in this Agreement, the terms
“including” and “include” shall mean “including without limitation” and “include
without limitation,” respectively.    The section headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.    Notwithstanding the fact that this
Agreement has been drafted or prepared by one of the parties, each of the
parties confirms that both it and its counsel have reviewed, negotiated and
adopted this Agreement as the joint agreement and understanding of the
parties.  The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.  This Agreement may be executed
by signature pages exchanged by facsimile, e-mail or other electronic
transmission and in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

[Signature page follows]





13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Employment
Agreement on the day and year first above written.

 

ACQUISITION DELTA LLC

 

 

 

 

 

 

 

By:

/s/ James L. Janik

 

Name:

James L. Janik

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Andrew Dejana

 

Andrew Dejana

 

14

--------------------------------------------------------------------------------